Case 4:18-cr-10035-KMM Document 8 Entered on FLSD Docket 12/20/2018 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                       Case No. 18-10035-CR-MOORE/SIMONTON


 UNITED STATES OF AMERICA,

 vs.

 ZHAO QIANLI,

       Defendant.
 __________________________________/


                            GOVERNMENT’S RESPONSE TO
                          THE STANDING DISCOVERY ORDER

        The United States hereby files this response to the Standing Discovery Order. This

 response also complies with Local Rule 88.10 and Federal Rule of Criminal Procedure 16.

        A.     1.     The government is unaware of any written or recorded statements made by
                      the defendant(s).

               2.     Attached is the portion of the written record containing the substance of any
                      oral statement made by the defendant before or after arrest in response to
                      interrogation by any person then known to the defendant to be a government
                      agent.

               3.     No defendant testified before the Grand Jury.

               4.     The defendant’s prior criminal record, if any exists, will be made available
                      upon receipt by this office.

               5.     Books, papers, documents, data, photographs, tangible objects, buildings or
                      places, within the government’s possession, custody or control, which are
                      material to the preparation of the defendant’s defense, or which the
                      government intends to use as evidence at trial to prove its case in chief, or
                      which were obtained from or belong to the defendant, may be inspected at
                      a mutually convenient time at: the Office of the United States Attorney, 99
                      Northeast 4th Street, Miami, Florida, 8TH Floor. Please call the undersigned
                      to set up a date and time that is convenient to both parties.

                                                1
Case 4:18-cr-10035-KMM Document 8 Entered on FLSD Docket 12/20/2018 Page 2 of 4



                   The attachments to this discovery response are not necessarily copies of all
                   the books, papers, documents, data, etc., that the government may intend to
                   introduce at trial.

             6.    There were no physical or mental examinations or scientific tests or
                   experiments made in connection with this case.

       B.          DEMAND FOR RECIPROCAL DISCOVERY: Pursuant to the Standing
                   Discovery Order, the United States requests the disclosure and production
                   of materials listed in Section (b) of Local Rule 88.10. This request is also
                   made pursuant to Rule 16(b) of the Federal Rules of Criminal Procedure.

       C.          The government will disclose any information or material which may be
                   favorable on the issues of guilt or punishment within the scope of Brady v.
                   Maryland, 373 U.S. 83 (1963), and United States v. Agurs, 427 U.S. 97
                   (1976).

       D.          The government will disclose any payments, promises of immunity,
                   leniency, preferential treatment, or other inducements made to prospective
                   government witnesses, within the scope of Giglio v. United States, 405 U.S.
                   150 (1972), or Napue v. Illinois, 360 U.S. 264 (1959).

       E.          The government will disclose any prior convictions of any alleged co-
                   conspirator, accomplice or informant who will testify for the government at
                   trial.

       F.          No defendant was identified in a lineup, show up, photo array or similar
                   identification proceedings.

       G.          The government has advised its agents and officers involved in this case to
                   preserve all rough notes.

       H.          The government will timely advise the defendant of its intent, if any, to
                   introduce at trial extrinsic act evidence pursuant to F.R.E. 404(b). Pursuant
                   to Local Rule 88.10, the notice will be provided regardless of whether the
                   evidence may be used in the case-in-chief, for impeachment or possible
                   rebuttal, and will include the general nature of the evidence.

                   You are hereby on notice that all evidence made available to you for
                   inspection, as well as all statements disclosed herein or in any future
                   discovery letter, may be offered in the trial of this cause, under F.R.E.
                   404(b) or otherwise (including the inextricably-intertwined doctrine).



                                             2
Case 4:18-cr-10035-KMM Document 8 Entered on FLSD Docket 12/20/2018 Page 3 of 4



        I.             The defendant is not an aggrieved person, as defined in Title 18, United
                       States Code, Section 2510(11), of any relevant electronic surveillance that
                       was authorized pursuant to 18 U.S.C. §2516 and 18 U.S.C §2518 and that
                       has been unsealed in accordance with 18 U.S.C §2518.

        J.             The government has ordered transcribed the Grand Jury testimony of all
                       witnesses who will testify for the government at the trial of this cause.

        K.             No contraband is involved in this indictment.

        L.             The government does not know of any automobile, vessel, or aircraft
                       allegedly used in the commission of this offense that is in the government's
                       possession.

        M.             The government is not aware of any latent fingerprints or palm prints which
                       have been identified by a government expert as those of the defendant.

        N.             The government will make every possible effort in good faith to stipulate to
                       all facts or points of law the truth and existence of which is not contested
                       and the early resolution of which will expedite trial. These stipulations will
                       be discussed at the discovery conference.

        The government is aware of its continuing duty to disclose such newly discovered
 additional information required by the Standing Discovery Order, Rule 16(c) of the Federal Rules
 of Criminal Procedure, Brady, Giglio, Napue, and the obligation to assure a fair trial.

        The attached documents to this response are BATES No. 1 to 180. Please contact the
 undersigned Assistant United States Attorney if any pages are missing or if you have any additional
 questions related to this document production.

                                                      Respectfully submitted,

                                                      Ariana Fajardo Orshan
                                                      United States Attorney


                                              By:      s/ Michael R. Sherwin
                                                      Michael R. Sherwin
                                                      Assistant United States Attorney
                                                      Court ID No. A5501230
                                                      99 Northeast 4th Street
                                                      Miami, Florida 33132
                                                      Tel: (305) 961-9067
                                                      michael.sherwin@usdoj.gov

                                                 3
Case 4:18-cr-10035-KMM Document 8 Entered on FLSD Docket 12/20/2018 Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 20, 2018, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. The foregoing document and all discovery

 document and items cited therein have also been mailed via Federal Express delivery to defense

 counsel at the below address:

 Hongwei Shang, Esq.
 Law Office of Hongwei Shang, LLC
 7350 SW 89th Street, Suite 100
 Miami, FL 33156
 Phone (305) 670-5266

                                                   _s/ Michael R. Sherwin
                                                   Michael R. Sherwin
                                                   Assistant United States Attorney




                                               4
